Case 6:15-cv-01517-AA   Document 381-413     Filed 10/15/18   Page 1 of 28




                          CHANGING CLIMATE

                           J. O. Fletcher
                                                                                   t




                          September, 1968




                                                     P-3933




                                                                             P00000138466
Case 6:15-cv-01517-AA        Document 381-413          Filed 10/15/18   Page 2 of 28




                                   CHANGING CLD1ATE


                                   J. O. Fletcher*

                  The RAND Corporation, Santa Monica, California




                                     ABSTRACT

        The following questions are discussed

        1.     Is global climate changing?
        2.    What is the pattern of global climatic change?
        3.     What causes global climate to change?
        4.     Is man's activity inadvertently influencing global climate?
        5.     What are the possibilities for purposefully influencing
               global climate?
        6.     What interest and competence have been shown by nations of
               the world in global climate control?
        7.     What can be done to speed progress?



             Any views expressed in this paper are those of the author.
    They should not be interpreted as reflecting the      views of the RAND
    Corporation or the official opinion or policy of      any of its govern-
    mental or private research sponsors. Papers are       reproduced by The
    RAND Corporation as a courtesy to members of its      staff.

         This summary statement was prepared as an individual contribution
    to a more comprehensive RAND review of weather and climate control.




                                                                                       P00000138467
Case 6:15-cv-01517-AA         Document 381-413       Filed 10/15/18   Page 3 of 28




                                     -2-



                       1.   IS GLOBAL CLIMATE CHANGING?                                      .


      The climate of a particular region is determined by a number of
 relatively static factors such as elevation, latitude, topography,
 and type of surface, and also by the properties of the air which passes
 over it.     The dynamic factor which causes weather changes is the cir-
 culation of the atmosphere.      Variations in the mean behavior of the
 atmospheric circulation over a period of years constitutes a variation
 of climate.
      Substantial,    worldwide changes of climate do occur, even within
 the span of a few decades, and have been described by many investigators
  (Mitchell, 1963, Willett, 1965; Lamb, 1966, Rubinstein and Polozova,
 1966).     The data clearly show that the general vigor of the global
 atmospheric circulation undergoes significant variations, with associ-
 ated latitudinal shifts of the main zonal currents and changes in the
 nature of their disturbances.      Variation in the global circulation pat-
  tern is the common factor which makes possible a coherent interpreta-
  tion of climatic data from all parts of the earth.
       For example, during the first three decades of this century the
  trend was toward growing strength of the northern hemisphere zonal
  circulation,    northward displacement of polar fronts in both the at-
  mosphere and the ocean, northward displacement of the ice boundary,
  weaker development of blocking anticyclones over the continents, more
  northward cyclone paths and pronounced aridity of the south central
  parts of North America and Eurasia (the dust bowl).     Conversely, recent
  decades have exhibited opposite trends:     weakening zonal circulation,
  southward shifts of ice boundary and cyclone paths, and substantially
  increased rainfall in the south central parts of the continents.
       1968, thus far, has u'nderscored these trends.     Icelandic fisher-
 men suffered great losses due to the most extensive sea ice in the
  last 60 years, while phenomenal wheat yields from the central plains,
  both North American and Eurasian, have pushed wheat prices to a 26-
  year low.    Even India produced so much wheat that its storage facili-
  ties were fully utilized, blocking the acceptance of U.S. surplus
  shipments.     (Although as recently as Christmas, 1967, it was widely




                                                                                     P00000138468
Case 6:15-cv-01517-AA         Document 381-413        Filed 10/15/18       Page 4 of 28




   predicted that millions of Indians would die of starvation in 19M.
   These cases illustrate that our complex pattern of human act1/it       is
   sensitive to relatively small variations in climate.    But the range
   of variation of global climate is enormous.    Less than 20,000 years
   ago the Pleistocene ice sheet still covered North Amerita from the
   Atlantic to the Pacific with a thickness of up to two miles.    The
   last major ice sheet disappeared from Scandinavia about 8000-7000 Br.,
   while in North America the ice retreated at an even later date.       During
   the period of ice retreat and somewhat after, rainfall in the Mediter-
   ranean area and perhaps over much of the hemisphere was less than at
   present, possibly due to cooler oceans.    The post glacial warming
   culminated in the "climatic optimum" of 4000-2000 BC, during which
   world temperatures were 4-5°F warmer than they are now and rain was
   much more plentiful in North Africa, where the Egyptian civilization
   was developing.
          The decline from the warm optimum was abrupt from about 1000 BC,
   with cooling continuing to about 400 BC.    This was a period of maximum
   North African rainfall and rapid development of human activity, partly
   induced by climatic stress.    For example, a period of stormy climate
   in the North Sea area at about 120 BC set the Teutonic peoples on the
  move.     By this time renewed warming had set in which continued until
   the "secondary climatic optimum" of 800-1000 AD.   This period was
  characterized by a relatively dry, warm and storm-free North Atlantic
  and was the time of the great Viking colonization of Iceland, Greenland
  and Newfoundland.    The decline, from about 1300 AD with one partial
  recovery about 1400-1550, continued until about 1750, culminating in
  the "little ice age" of 1550-1840.    During this period Arctic pack
  ice advanced in the North Atlantic and the Greenland and Newfoundland
  colonies were extinguished.                                                                .




                                                                                          P00000138469
    Case 6:15-cv-01517-AA        Document 381-413       Filed 10/15/18    Page 5 of 28




                                   -4-



          II.   WHAT IS THE PATTERN OF GLOBAL CLIMATE CHANGE


    Only during the last century have we begun to observe our global
ocean/atmosphere system in enough detail to discern some of the pat-
terns of climatic change, but even today, our ability to observe the
essential elements of the global system is far from adequate.       However,
some of the characteristic features of global climatic changes are
now emerging, and have been described by several authors, most com-
pletely by Lamb (1966a).     The pattern is so complex and so much in-
fluenced by various ocean/atmosphere feedback interactions that no
investigator has thus far put forward a plausible physical explanation,
and it has only been possible to describe in increasing detail how
the global system changes.     In piecing together this picture the con-
necting factors that make possible a rational description of global
climate are the general vigor of the global atmospheric circulation,
and to an increasing extent, the variation of sea surface temperatures
in response to changing atmospheric circulation.
     Since the "little iceage" of 1650-1840, which climaxed the cooling
trend from about 1300, a new warming trend predominated which seems to
have reached a climax in the 1920's, followed by cooling since about
1940, at first irregularly but then sharply since about 1960.       The
periods of general warming were accompanied by increasing vigor of the
westerly zonal circulation in both hemispheres, bringing a more mari-
time climate to the continents, more northerly cyclone tracks and a
prononaced warming of the Arctic.        (From 1890 to 1940 the mean thick-
ness of Arctic pack ice decreased by more than 1/3 (Ahlmann, 1945).
Since about 1940 the reverse pattern has occurred, with weakened zonal
circulation, greater development of blocking anticyclones over contin-
ents in winter, more variable and southerly cyclone paths, and a
colder Arctic.
     Neither the warming trend nor the cooling trend proceeded
smoothly; on the contrary, there seem to have been critical thresholds
at which sudden changes occurred.        Some of the characterstics of these
 sudden changes are now beginning to be revealed.



       For example, sea surface temperatures and sea ice extent.




                                                                                         P00000138470
Case 6:15-cv-01517-AA         Document 381-413          Filed 10/15/18      Page 6 of 28




                                      -5-


           During the warming from 1840 to 1930 a sudden change seems to
  have occurred about 1893-95, characterized by sharp increase in zonal
  westerlies and a concurrent decrease of rainfall associated with the
  intertropical convergence zone (Kraus 1954, 1955, 1956, 1959, 1963).
  Lonversely, after the gradual and variable cooling since 1940, a sud-
  den decrease in westerly circulation occurred about 1961-63, with a
  concurrent increase of rainfall in the intertropical convergence
  zone.     At the same time the intertropical convergence zone seems to
  have narrowed and increased in zonality (Lamb, 1966d).        Associated with
  these changes in the intensity of the main zonal circulation, there
  has been a shift in the mean longitudinal positions of the climatic
  troughs and ridges:      eastward with growing wind speed, westward with
  weakening wind speed, accompanied by an associated major displacement
  of rainfall and drought patterns (see Fig. 10 from Lamb, 1966d).          The
  economic consequences of these shifts are enormous, as was noted at
  the beginning of this paper in reference to India's 1968 wheat surplus.
          The greatest obscurity in the observed behavior of the atmosphere                        .
  is in the southern hemisphere.     No     reliable index has been found for
  the strength of the southern hemisphere trade winds and even the
  indices of zonal westerlies are suspect, coming from either New
  Zealand or Chile and not extending far enough south.        Temperature
  patterns for the 80 per cent of the southern hemisphere covered by
  oceans are nonexistent.     Even since the IGY, year to year variations
  in the sea ice covering 13 per cent of the southern hemisphere ocean
  &n winter are largely unknown.     However, the meager data that are
  available strongly suggest that the "worldwide" warming and cooling
  referred to above extended only to about 60°S, beyond which the secu-
  lar trends were in the opposite direction (Lamb 1966c) (Fletcher,
  1968).




                                                                                           P00000138471
Case 6:15-cv-01517-AA          Document 381-413        Filed 10/15/18     Page 7 of 28




                                    -6-

               III.   WHAT CAUSES GLOBAL CLIM.ATE 10 CHANGE?


       No one has been able to explain why such climatic variations oc-
cur.    They seem to be associated with variations in the vigor af the
whole global atmospheric circulation, but why the global system varies
is still a mystery.     It follows that the fundamental problem in the
study of climatic change is the development of a quantitative under-
standing of the general circulati.cn of the atmosphere, and, since
three-fourths of the heat which forces the atmospheric motion comes
by way of the ocean surface, a quantitative understanding of oceanic
heat transport and ocean/atmosphere heat exchange is especially vital.
       Such an understanding should begin with the planetary distribution
of heat loss and gain by the atmosphere and ocean, and by using the
fundamental physical laws (embodied in the classical equations of
motion and thermodynamics) should enable us to predict the global dis-
tribution of temperature, pressure, motion, water vapor, clouds and
precipitation, together with resulting moisture and heat transports.
Ln principle, such an analytic approach is straightforward and was
outlined by V. Bjerknes in 1904 (Fletcher, 1965, p. 149).      In prac-
tice, however, there are enormous difficulties.      The late John von
Neumann, who led the modern assault on the problem of mathematical
simulation of the atmosphere has been quoted as saying that "fore-
casting the weather for more than a day or two in advance is the
most complicated and difficult physical and mathematical puzzle yet
proposed or even thought of" (Thompson and Roberts, 1967).
       Nevertheless, with the development of modern computer technology,
rapid progress is being made.      Already it is becoming possible to simu-
late mathematically certain large-scale processes in more detail than
we observe them in nature.      (For a survey of the background and present
status of atmospheric modeling, see Gavrilin, 1965.)
       This progress toward simulating atmospheric dynamics calla for                             ..
better understanding of the processes of atmospheric heat losses and
gains which force the motion of the real atmosphere.       Although the
general atmospheric circulation is forced by an uneven distribution




                                                                                         P00000138472
Case 6:15-cv-01517-AA       Document 381-413         Filed 10/15/18    Page 8 of 28




   of heating between the equator and the poles, variations in equatorial
   heating and variations in polar cooling are poorly understood and
   little studied, largely because of the paucity of relevant data over
   the oceans.
        Nevertheless, it has been discovered that significant anomalies
   of ocean/atmosphere heat and moisture exchange do occur and that these
   anomalies are closely related to variations in the dynamical behavior
   of the atmosphere.
        The first ocean area to receive detailed study was the North
   Atlantic (Sandstrom, 1932) and these studies have since been extended
   by many investigators to encompass the whole Atlantic (Shishkov, 1962;
   Bjerknes, 1964; Sorkina, 1965; Namias, 1966).
        In recent years the emphasis of leading investigators has
   shifted to the Pacific, where even larger anomalies of ocean/atmos-
   phere heat exchange have been found to occur, both in the equatorial
   zone (Bjerknes, 1958, 1959, 1960, 1966, 1968) and in the mid-latitudinal
   North Pacific (Wyrtki, 1966) (Namias, 1968).
        For example, one very influential ocean/atmosphere interaction
   which is subject to large and sudden anomalies is associated with
   the zone of cold water at the equator, which is caused by the opposite
   deflection of surface water north and south of the equator in response
   to the easterly trade winds.    In the eastern Pacific, the temperature
   difference between this upwelling water and the warm waters on either
   side is normally several degrees and extends for several thousand miles.
   In the Indian ocean, the 1963-64 expedition found a cold equatorial
   tongue nearly 10° colder than surrounding waters.    (28°C-18°C)
   (Lamb 1966d)
        During some years these cold tongues weaken or vanish as the
   equatorial trade winds wane.    Bjerknes has documented several such
   cases for the Pacific, showing that the resulting variation of evapo-
   ration and subsequent condensation influences the circulation of the
   whole northern hemisphere.     Similar studies for the Indian Ocean have
   not yet been conducted. due to the lack of data, but it seems likely
   that similar processes are associated with the Phenomenal rise of
   East African rainfall since 1961-63.,    Indeed, the frequency of such




                                                                                      P00000138473
Case 6:15-cv-01517-AA           Document 381-413          Filed 10/15/18   Page 9 of 28




  occurrences may be closely connected with the abrupt changes in
  the global system since 1961-63.       (Lamb, 1966d)
          Unfortunately, we do not know why the equatorial trade winds
  wane.     Presumably this has to do with the strength and position of the
  southern hemisphere oceanic anticyclones, the strength of the southern
  zonal westerlies and the longitudinal shifts of mean troughs and ridges.
  There is growing evidence that variations of the northern hemisphere
  circulation are related to variations of the much stronger southern
  hemisphere circulation, but the basic cause of the planetary variation
  is still a mystery.
      Impressive statistical correlations between various indices of
  climatic change and various indices of solar activity have been pre-
  sented by many investigators (Fairbridge, 1961, Rubinshteyn, 1966),
  but no one has been able to advance a physically-plausible cause and
  effect explanation.       Variations in the solar "constant" are usually
  judged to be too small to account for the relatively large observed
  variations of global climate (Sawyer, 1966).        As a result, much at-
   tention has been directed towards searching for mechanisms by which
  upper atmosphere processes, triggered by small changes in the energy
  from the sun, can in turn influence much more energetic tropospheric
   processes.       However, a better understanding of ocean/atmosphere inter-
   actions may reveal that feedback processes can amplify the effect of
   small solar variations to produce large changes in the behavior of the
   planetary system.       One such "thermal lever" is the variable extent of
   ice on the ocean.       (Fletcher 1965, 1968).   The presence of ice on the
   sea effectively Prevents heat transfer from ocean to atmosphere in
   winter, thus forcing the atmosphere to balance the heat lost to space.
   A decrease in solar radiation tends to cause cooling, which causes
   ice extension, which in turn cools the atmosphere more and causes mone
   ice growth and stronger thermal gradients.        The causes and effects are
   seif reinforcing, proiriding "Positive feedback."        How far such a proc-
   ése must go beford triggering other instabilities in the ocean/atmos-
   phÈte system, such as       he sudden variation of equatorial temperature
           ibed above, énhnd        udged at this time.    Clearly, there are
             shie                ceases, both positive and negative, in the




                                                                                          P00000138474
Case 6:15-cv-01517-AA       Document 381-413         Filed 10/15/18    Page 10 of 28




   ocean/atmosphere "climate machine" and many thresholds beyond which
   the direction of the feedback can change.   For example, suppose that
   the warming of the Arctic, which by 1940 had greatly reduced the Pack
   ice thickness, had continued.   As the ice receded farther in summer
   and the thinner ice was more fractured in winter, evaporation would
   greatly increase, thus salinifying and cooling the surface waters and
   decreasing the vertical stability of the upper layers of the ocean.
   If this process continued to the point of destroying the present
   strong stratification of ocean surface layers and inducing deep con-
   vection, then refreezing at the surface would be impossible until the
   whole water column had cooled to freezing temperature - a process
                                                                                                 p
   which would take many years at the least.   After the whole ocean had
   cooled to the freezing temperature, additional cooling would refreeze
   the surface, thus recreating surface stratification and reformation
   of surface ice, the initial condition.   Thus a "threshold" exists in
   both directions.
        Many other examples of "feedback processes" and thresholds, from
   small scale to planetary scale, could be given.   Some need to be                      .
   systematically evaluated quantitatively, by field observation, by
   physical explanation, and by laboratory simulation (using mathematical
   models of atmospheric and oceanic circulation).   Possibly such feedback
   processes can amplify the climatic effects of variations in solar
  "constant" or variations in atmospheric transparancy caused by volcanic
   eruptions.   Evidence that atmospheric dustiness is the primary cause of
   climatic variations has been presented by Davitaya (1965) and Budyko
   (1967ab).
       As a final comment on causes of climatic change, the present lack
  of understanding can perhaps be underscortd by noting that even the
  variable rotation rate of the earth on its axis (due to shifting mass
  in the molten core)*cannot be excluded as possible    cause.   In fact,
  impressive statistical correlations relating variable rotation speed
  with secular climatic changes have been presented (Maximov, 1954).
  This line of investigation was not considered very promising by most
  meteorologists, but the different behavior of atmospheric circulation
    nee the sudden slowing down of the Earth's rotation in 1961 by 1




                                                                                       P00000138475
Case 6:15-cv-01517-AA         Document 381-413         Filed 10/15/18       Page 11 of 28




                                      -10-



                    IS                    NFLUENGING CLOBA   L    A


         Whether human activity has been a significant cause of the large
    climatic shifts of the past century is a question which cannot yet be
    answered with any confidence.    The complexities of global climate are
    still too poorly understood so assess the dynamical response of the
    system to a given change, yet it is the dynamical response of both
    the ocean and the atmosphere that primarily determines climate.       How-
    ever, many investigators have argued that the effects of man's activi-
    ties are already significant, or even dominant, in changing global
   climate.     The influencing factors most frequently suggested are carbon
   dioxide pollution, smog (dust) pollution and heat pollution.       The physi-
   cal arguments advanced have to do with the effects of these pollutants
   on the heat balance of the atmosphere.
        Carbon dioxide is one of the three important radiation absorbing
   constituents in the atmosphere (along with water vapor and ozone).
   There is no doubt that its concentration has been increasing in the
   last century, apparently by some 10-15%.     The physical effect of a
   greater CO2 concentration is to decrease the radiative loss to space.
   (Due to the fact that the radiation comes from a higher and hence
   cooler level in the atmosphere.)    Thus, an increase in CO2
   the "greenhouse effect" and causes global warming.    Many investigators
   have suggested that the warming since 1900 was due to just such an in-
   crease in CO2.     Callendar (1938, 1961) and Plass (1959) estimate that
   a warming of almost 1°F during the last century could be attributed
   to this cause, and this is comparable to the warming that that did
   occur.     It is further estimated that, by the year 2000, a further
   warming of 3°F could be caused by CO2.     Other authors have estimated
   an even greater warming.    Nothwithstanding these arguments, the sharp
   global cooling of the past decade indicates that other factors are
   more influential than increasing CO2+     For exemPle, Moller (1953)
   estimates that a 10% change in CO2 can be compensated by a 3% change in
   water vapor or 1% change in mean cloudiness.    Moreover, the oceans have
   an enormous capacity to absorb CO2, which also varies with temperature;
   that is, colder oceans can store more CO2.     Thus, warming oceans could




                                                                                            P00000138476
Case 6:15-cv-01517-AA         Document 381-413      Filed 10/15/18        Page 12 of 28




   also be a primary cause of increasing CO2 in the atmosphere.   In summary,
   it appears that, other factors being constant, CO2 from human activity
   could cause important changes of global climate during the next few
   decades.   But, of course, other factors are not constant, and in recent
   years have apparently been more influential than the CO2
        With regard to heat pollution, Budyko (1962, 1966) points out that,
   although the yearly production of energy on earth is now only about
   1/2500 of the radiation balance of the Earth's surface, it would become
   equal to the surface radiation balance if compounded annually at 10%
    for 100 years or 4% for 200 years.   (The present growth rate is about
   4%, which is a doubling each 17 years).    From these numbers we may
    conclude that sometime during the next century heat pollution, like
    C03, will indeed become important on a global scale.   By then we must
    learn to compensate for it. But for the time being, and for the next
    few decades, it will be insignificant on the global scale.
         Budyko (1966) also considers forest belts, irrigation projects,
    swamp drainage and creation of reservoirs. Such projects can greatly
    influence the climate of a local region, but none seem likely to be
    significant compared to global processes.
         One of the most rapidly increasing man-made forms of atmospheric
    pollution is smog, which includes all forms of industrial pollution.
    Bryson (1968) suggests that there has been a turbidity increase of 30%
    per decade over Mauna Loa Observatory, which is far from all sources of
    pollution.   Bryson further argues that a more turbid atmospheric trans-
    parency, even by only 3 - 4%, could change the global mean temperature
    by 0.7°F, an amount comparable to changes of the last century.    11e
    believes that increasing global air pollution, through its effect on
    the reflectivity of the earth, is currently dominant over CO2
    and solar variation, and is responsible for the temperature decline of
    the past decade or two.    If Bryson's interpretation is correct, mankind
    faces an immediate and urgent problem of global climate control, for
    smog production is increasing everywhere at an exponential rate and no
    means of curbing this increase are in sight.
         Still another form of growing pollution, and one whose possible
    e facts have been little studied, is the creation of cirrus cloudiness




                                                                                          P00000138477
Case 6:15-cv-01517-AA       Document 381-413          Filed 10/15/18    Page 13 of 28




                                     -12-
    by the exhaust products of high flying aircraft (vapor trails).     In-
    creased cloudiness of any form tends to increase the reflectivity of
    the earth and, according to Bryson's calculations, a 1% increase in
    mean albedo would cool the earth by 3°F.     However, it may be noted that
    increased cloudiness at high levels greatly reduces radiative loss to
    space, and this effect would warm the earth.     Thus, the effect of more
    or less cloudiness is very great, but the direction of the influence
    depends on the type and height of the clouds and on whether they are
    in a dark or sunlit region of the earth.
         Still other forms of pollution have not as yet been evaluated at
    all for their possible influence on climate.     For example, fuel ex-
    pended by ships comes to about 10   tons per year.    Assuming 5% in-
    complete combustion, some 50 million tons per year are released as
    Pollutant.   Presumably, that fuel which is spread on the sea is con-
    sumed by bacteria, but it is unclear just how quickly this takes place.
    Where an oil film is allowed to persist, it influences the heat balance
    by not only reducing evaporation and turbulent heat flux, but also
    lowering the radiative emissivity of the surface.
         From the foregoing considerations, we may conclude that man is
    Probably inadvertently influencing global climate at the present time.
    Certainly several products of man's activity are theoretically influen-
    tial enough to do so within a few decades.     However, there are so many
    variables and degrees of freedom in the global system that specific
    cause and effect estimates in this regard are very uncertain.




                                                                                        P00000138478
Case 6:15-cv-01517-AA          Document 381-413          Filed 10/15/18     Page 14 of 28




                                      -13-


              V.   WHAT ARE THE POSSIBILITIES FOR PURPOSEFULLY
                           INFLUENCING GLOBAL CLIMATE?


      Theoretical perspectives for influencing large scale atmospheric
  circulation have been formulated by Yudin (1966).      Some of his con-
  clusions can be summarized as follows:
       a. In order to divert air movement over a given region, it is
          theoretically most effective to apply energy evenly over broad
          portions of the air mass.     This is necessary in order to mini-
          mize the dissipation of energy by parasitic acoustical and
          gravity waves.    In other words, the partitioning of the applied
          energy among the various scales of atmospheric motion depends
          on the suddenness with which it is applied.
       b. To. influence the field of motion, in addition to Criterion
          (a), it is also desirable to avoid intermediate links in-
          volving conversion of thermal energy to potential energy, then
          to kinetic energy.     More direct methods must be found,
       c. In theory, it should be possible to change the velocity field
          with much less energy than would be necessary to change the
          temperature field or pressure field.     Direct action is much
          more effective than thermal action,
       d. Investigation of conditions of stability for atmospheric per-
          turbations indicates that, under certain conditions, a small
          energy addition might lead to large changes in the further
          course of a process.     Emphasis should be placed on identifying
          critical "instability points" in the natural development of
          cyclones.
       e. Theoretically, action on the field of the ageostrophic wind
          and particularly on'the vertical component of the ageostropic
          wind should produce the largest influence for the energy
          expended.
       f. In connection with the possibility of steering cyclones, Yudin
          stresses that only slight deflections of the wind from the geo-
          stropic are associated with much faster movement of cyclone
          centers.




                                                                                            P00000138479
Case 6:15-cv-01517-AA         Document 381-413       Filed 10/15/18         Page 15 of 28




                                    -14-


         g. In connection with influencing the intensity of cyclones.
            Yudin calculates that "by creating a descending movement with
            a velocity of 3 cm/sec at the upper boundary --, we can es-
            sentially weaken the intensity of a cyclone in eight hours."
         These brief criteria clearly identify one difficulty associated
  with large scale weather modification, namely, that the theoretically
  most effective approaches all involve actions that we do not know how
  to produce efficiently.    On the other hand, various ways of influencing
  the thermal losses and inputs to the atmosphere, although theoretically
  inefficient from the viewpoint of immediate dynamical consequences, are
  much more achievable with present technology.    For example, it has al-
  ready been noted that the creation or dissipation of high cloudiness
  has an enormous influence on the heat budget of the atmosphere and of
  the surface.    Moreover, under certain conditions, only one kg of re-
  agent can seed several km .    It is estimated that sixty C-5 aircraft,
                                                                        2
  operating from Eielson AFB and Thule AFB could deliver 1 kg per km
  per day over the entire Arctic basin (10 km ).
       Thus, it is a large but not impossible task to consider seeding
  such enormous areas.    Assuming that such seeding were effective in
  creating or dissipating clouds, it is of interest to estimate the ef-
  feet of such cloudiness on the heat budget of the surface/atmosphere
  system.    According to Vowinkel and Orvig (1964), the presence of aver-
  age cloudiness over the Arctic in July decreases the radiative loss to
  space by about 350 billion cal/km2/day from what it would be without
  clouds.    For comparison, 100% cloud tops at 500 m would decrease radi-
  ative loss by only 50 billion cal/km /day while 100% cloud tops at
  5,000 m would decrease radiative loss by about 1,000 billion cal/km2
                                                                                        e
  day.    These numbers demonstrate not only the enormous thermal leverage
  that might be exercised by influencing mean cloudiness, but also the
  enormous range of influence that might be possible, depending on cloud
  type, height, and its influence on the regional heat budget.     This con-
  clusion is further underscored by noting that mean monthly values of
  radiative loss at the surface have been observed to vary by more than
  100% in different years at some Arctic stations.




                                                                                            P00000138480
Case 6:15-cv-01517-AA         Document 381-413        Filed 10/15/18       Page 16 of 28




                                    -15-
      Similarily, it may be noted that, under certain conditions, in-
  fluencing the surface albedo of Arctic pack ice is not beyond the
  capability of present technology.    Since the presence of sea ice ef-
  fectively severs the intense heat flux from ocean water to cold atmos-
  phere, regulating the extent of sea ice is still another possible way
  of exercising enormous thermal leverage on patterns of thermal forcing
  of atmospheric motion (Budyko, 1962) (Fletcher, 1965, 1968).
       Influencing the temperature of the ocean surface over extended
  areas by changing the courses of certain ocean currents in various
  ways has also been proposed.     (Wexler, 1958) (Rusin and Flit, 1962)
  (Borisov, 1959, 1967).    These schemes involve large but not impossible                           a
  engineering efforts.     The principle difficulty, however, is that
  present understanding of ocean dynamics is too rudimentary to reliably
  predict the effects of such projects and, even if this were possible,
   the dynamical response of the atmosphere to the new pattern of heating
   could not be predicted.
        These various examples are enough to demonstrate the following
   essential conclusions:    (1) It does appear to be within man's engi-
   neering capacity to influence the heat loss and gain of the atmosphere
   on a scale that can influence patterns of thermal forcing of atmos-
   pheric circulation. (2) Purposeful use of this capability is not
   feasible because present understanding of atmospheric and oceanic dy-
   namics and heat exchange is far too imperfect to predict the outcome
   of such efforts.     (3) Although it would be theoretically more effi-
   cient to act directly on the moving atmosphere, engineering techniques
   for doing so are not presently available.     (4) The inadvertant influ-
   ences of man's activity will lead eventually to catastrophic influences
   on global climate unless ways can be develoPed to compensate for these
   undesired effects.     Whether the time remaining for bringing this problem
   under control is a few decades or a century is still an open question.
   (5) The diversity of thermal processes that can be influenced in the
   atmosphere, and between the atmosphere and ocean, offers promise that,
   if global climate is adequately understood, it can be influenced for
   the purpose of either maximizing climatic resources or avoiding un-
      ted changes.    For example, to avoid undesired planetary warming,




                                                                                           P00000138481
Case 6:15-cv-01517-AA            Document 381-413             Filed 10/15/18       Page 17 of 28




 ways must. he tound to drain additional inat          to spme      RMulating
 cloud covtr, .ts Huggested in an example above
 01 approaching t.his problem.


         VI.   WHAI    IN1iKF'I AND t u:U LTFNu   ;N LIUBAI   ( I IMAIE LUNTRU_L
                  iiAVF Hi FN 5HuWN HY NA1[UN     Ul   IHi WORIU

        Only the U.s. and the U49R have expre.,sed nerlous interest la the
 problem of    influenciny global ellmate.
        In the U.S.,    this expression has taken the lurm of        statements by

  the U 5. National Academy at Sciences (1966) and the National Science
  Foundation (1965), pointing out the possible necessity for influencing
  global climate and commenting on the scientific feasibility of doing
  so.   'ihe only formal research program to date has been the NSF funding
  program for "Weather Modification" which has for several years in-
  cluded some basic work on climatic change and possible climate control.
        In the U SR, both governmental and scientì11c interest has been
  more evident.    A conference on climate modification was held in Lenin-
  grad on 25-28 April 1961 under the sponsorshi.p of the three institu-
  tions most closely concerned with the problem -- The Main Leophysical
  Observatory, Leningrad, 'Ibe Institute of Applied Geophysics, Moscow,
  and the Institute of Geography, Moscow (JPRS 24512).             At this confer-
  ence, the Chief of the Hydrometeorological Service, Ye K. Fedorov,
  estimated that some 5 to 10 years would be required to adequately de-
  fine the problem.      (It is now seven years later and as yet the problem
  has not been adequately defined).       Fedorov also stressed investigation
  of ways to influence heat exchange between the atmosphere and the sur-
  face as the most promising approach for influencing large scale processes.
        Scientists of the various Institutes also reported on various as-
  pects of climate control investigation.         At the Institute of Applied
  Geophysics, Moscow, this work is led by A.N. Gusev,              Director of the
  Climate Laboratory, and has emphasized the development of a more ade-
  quate theory of global climate, including attempts to develop models
 of global circulation.       At that time, emphasis was on mechanical and
 electrical analogue modela.        In recent years, emphasia la shifting to
 mathematical models as COmput8r facilities groW in power




                                                                                                   P00000138482
Case 6:15-cv-01517-AA          Document 381-413         Filed 10/15/18       Page 18 of 28




                                      -17-



       At the institute of Geography, Moscow, emphasis has been on
                                                                                    e
  analysis of observed changes of climate and their possible causes.
  The Director, I P. Gerasimov, has stressed that future modification
  of climate should not be undertaken without an understanding of such
  events in the past, including the causes of such large variations as
  the Quaternary ice ages.     B.L   Dzerdzeevskii at the Institute of Ge-
  ography has led work on the analysis of atmospheric circulation types
  and their relation to observed solar changes
       At the main Geophysical Observatory, Leningrad, emphasis on pos-
  sible climate modification has the longest history and represents the
  greatest level of effort.     Since coming to office in 1954, Director
  M.I. Budyko has stressed study of the heat balance of the surface/
  atmosphere system over the earth.      A special series of studies have
  been directed toward the possible removal of the ice cover from the
  Arctic Ocean.     It was concluded that the Arctic sea ice, once removed,
  would not recur.     Instead, a new climatic balance would be established
  in which sufficient heat would be furnished to the Arctic Ocean to
  compensate its winter losses.      Computations have been made to determine
  the climatic characteristics of Eurasia and North America under these
  conditions.     However, such computations have been greatly handicapped
  by the unavailability of an adequate mathematical model or the computer
  power to simulate global climatic behavior under specified boundary
  conditions.     Summaries of this work were presented at a U.S. symposium
  in 1966 (Fletcher, 1966).
       In recent years, the main computing center of the new 'Science
 City" at Novosibirsk has been assuming a growing leadership in the de
 velopment of mathematical models of global climate.       The Director,
 G.I. Marchuk, has maintained close contact with U.S. work by extended
 visits.   (1965, 1967, 1969).
      Also, the Institute of Oceanography, Moscow, is sponsoring a
 growing capability emphasizing mathematical models of oceanic and at-
 mospheric circulation.      The Director, A.S. Monin, is a dynamic meteor-
 ologist and has stressed the influence of ocean/atmosphere interaction
 on global climate.     The extended U.S. visit of his colleague, B. L.
 Gavrilin, during 1968 is a part of this long range program.




                                                                                             P00000138483
    Case 6:15-cv-01517-AA           Document 381-413        Filed 10/15/18      Page 19 of 28




                                             -18-
               An organizational framework for governmental supervision of these
          programs was established in 1962 when a Special Council on Modification
          of Meteorolop;ical Processes was established under the State Committee
          on the Coordination of Scientific Research Work of the Soviet Council
          of Ministers.   The first meeting of this group was held in Leningrad
          11-13 June 1962, where sixteen reports were presented (JPRS:24512).
          We have no recent information on the activities of this group.
                Budyko (1962) reports that "the new program of the Soviet Com-
          munist Party, adopted at the 22nd Party Congress, lists the develoP-
          ment of climate-control methods among the most urgent problems of
          Soviet science."    (See also, Materials of the 22nd Congress of the
          Communist Party of the Soviet Union, Moscow 1961, p. 415) (Zikeev
          and Doumani, 1967).
                In general, Soviet work has been most severely handicapped by
          the lack of computer power comparable to that available in the U.S.
          However, all of the interested Soviet institutes have demonstrated
          great emphasis on theoretical work which will contribute to rapid
          progress as more powerful computers become available.   They have also
          maintained close contact with U.S. groups developing models of atmos-
          pheric circulation, maintaining visiting scientists with them much of
          the time.
                In addition, Soviet agencies have been investing great efforts
          in field observat'ions, especially in high latitude oceanic regions.
          The following announement by the Novosti Press Agency is indicative
          of these efforts.     (Arctic, Vol. 21, No. 2, 1968)
                   "A program of investigations into the mutual influence
                of the oceans of the world and the atmosphere has been map-
                pad out in the Soviet Union. These studies are aimed at
                long-term weather forecasts, the elucidation of the reasons
                for climatic fluctuations, forecasts of the ice regime in
                the Arctic seas, and a better organization of fishing, and
                hunting sea-animals.
                   Concerning the natural experiments suggested by the
                Arctic and Antarctic Scientific Research Institute (whose
                program has been discussed in the U.S.S.R. Geographical
                 Society), the head of the Hydrological Regime Sector,
                Yevgeny Nikiforov, M.Sc. (Geography) said that a vast ter-
È              ..ritory will be subjected to observations conducted according
    ..   . .    to special techniques. The natural experiment zone will




                                                                                                P00000138484
Case 6:15-cv-01517-AA       Document 381-413          Filed 10/15/18      Page 20 of 28




                                   -19-



      embrate the northern parts of the Atlantic and the Pacific,
      the Arctic Ocean, and the Norwegian, Greenland, and Burents
      seas.
          The investigations will be conducted from research ves-
      sels and planes equipped with special scientific instru-
      toentation and automatic meteorological stations   At the
      same time, the natural experiment will extend over terri-
      tories of the continents adjacent to the oceans and seas.
      During these observations it is planned to use the entire
      network of meteorological stations, and the North Pole
      drifting stations, special high-latitude expeditions will
       be launched. *

      The decade of the 1970's promises to be a period of rapidly
  growing international cooperation and activity directed toward study
  of global atmospheric circulation.   The planned Global Atmospheric
  Research Program (GARP) grew out of a proposal of President John F.
  Kennedy to the U.N. General Assembly in 1961     General Assembly
  Resolution 1721 (XVI) recommended joint action to    study basic physi-
  cal processes that affect climate and that would be involved in large
  scale weather modification.
       U.N. Resolution 1802 (XVll) 1962 initiated a lohg series of
  planning conferences under the auspices of the World Fieteorological
  Organization (WMO), the International Council of scientific Unions
  (ICSU), and the International Union of Geophysics and Geodesy (IUGG)
  The most recent study conference met at Stockholm in June 1967 to
  formulate detailed scientific requirements.     The first large scale
  observation program will probably be in 1973.     Thus far, American
  scientists have played the leading roles in these activities.




                                                                                          P00000138485
Case 6:15-cv-01517-AA        Document 381-413         Filed 10/15/18      Page 21 of 28




                                   -20-
                 VII.   W11AT CAN BE DONE TO SPEED PROGRESS


     With environmental problems, it is conveulent to think of progress
in four stages -- observation, understanding, prediction, and control.
We must observe how nature behaves before we can understand w_hy, we
must understand before we can predict and we must be able to predict
the outcome before we undertake measures for control.    Much progrees
is needed in all four areas in order to achieve the degree of control
over clímatic processes that is becoming necessary.
     In the past, progress has been severely limited by several
factors that are now changing rapidly.
     One factor was limited observations.    No more than about 20?. of
the global atmosphere was observed at one time, and that very incom-
pletely.   With the advent of satellite observing systems some quanti-
ties can be observed over the entire planet every day.    This observa-
tional breakthrough makes possible the synoptic surveillance of the
entire global system and the sophistication of the observations that
can be made by satellite is rapidly increasing.    The processing and
dissemination of this vast new pool of data presents many problems,
which are gradually being resolved by the National Environmental Satel-

lite Center.   (Brister, 1967, 1968).
     Synoptic observations of the global system have further emphasized
the necessity of observing certin typical regions in great detail for
a limited period in order to understand the heat exchange processes
taking place and their influence on the atmosphere and the ocean.
This is especially important in regions which play an important role
in the thermal forcing of atmospheric and oceanic circulation, and
where large year to year variations can occur.     In the equatorial heat
source region, variations in the intensity of the tropical convergence
zone seem to be associated with changing global climate.      In the two
polar heat sink regions, variations in extent of ice cover on the
ocean also seem to be associated with changing global climate.      In all
cases, both the causes and the effects of these variations are obscure




                                                                                          P00000138486
Case 6:15-cv-01517-AA           Document 381-413          Filed 10/15/18        Page 22 of 28




                                       -21-


      lhe equatorial problems are receiving increased attention in re-
 cent years, and several field observational programs have been con-
 ducted there      the   Indian Ocean Experi.ment    of 19b4, the   Line island
 experiment ' of   1956, the 'Barbados Experiment" of     1966, and the planned
 sequels to these experi:nents, "TROMFX ' in 1969 and a later        Marshall
 Islands Experi.ment .
      similar planning for regions or large heating anomalies at high
 latitudes is needed but has not yet gotten under way.         One region of
 prime importance is the Weddell Sea sector of the Southern ocean, which
 is thought to be the source of most of the bottom water of the world
 ocean.     A very limited two year field program began in 1968, aimed at
 preliminary measurements of bottom water runoff.         To learn how this
 important region influences the global atmosphere and the world ocean,
 the program should be expanded to include year-round quantitative obser-
 vations of the patterns of ocean/atmosphere heat exchange and should
 be extended to be concurrent with large scale 1.nternational efforts to
 observe the behavior of the southern hemisphere atmospheric circulation.
 (Such as the "Eole Experiment" in 1970 and the tentative "GARP" experi-
 ments in 1973 and 1976.)      With regard to the northern heat sink region,
 formulation of needed field measurements was a prime subject of a
 "Symposium on the Arctic Heat Budget and Atmospheric Circulation'
 sponsored by NSF in 1966.      Detailed recommendations are included in
 the proceedings (Fletcher, 1966).
      A second factor limiting progress has been the nature of the
 problem.     An adequate theoretical basis has not as yet been developed
 for explaining the interactions of the global heat engine and for ac-
 counting for observed changes in climate.          Causal relationships have
 been obscured by the multitude of factors operating and problems for
 investigation have often been ill-defined.         Research methods are often
 painfully slow and frustrating and thus appear less attractive to
 graduate students than the more direct methods of experimental sciences,
 observation of physical behavior, formation of a hypothesis, deduction
 of consequences from the hypothesis, and the testing of deductions by
physical experiment.       These limitations are also changing rapidly, for
the rapid increase in computer power, coupled with the parallel develop-
ment of mathematical models of atmospheric and oceanic circulation,




                                                                                                P00000138487
Case 6:15-cv-01517-AA         Document 381-413            Filed 10/15/18          Page 23 of 28




                                      -22-
   promise powerful experimental tools       for testing hypotheses and causal
   relationships.   An inevitable result will be the development at a
    are sophisticated theory to explain climatiu change which,         in turn

   will trigger an avalanche of     cli.matic experiments '   testing the pre-
   dictions of   the improved theory of    climate.

        Thus, not only is    observation      in the throes et   a technologiod

   breakthrough, but also "understanding" and 'prediction."          For these
   reasons,   relatively rapid progress over the next decade is inevitable.

        This process is already under way, but the rate and directi.on of
   progress will obviously be influenced by the scale and organization
   of the resources   invested,   both human and material.       At present,   there,

   are three main groups developing atmospheric circulation models (ESSA,
   NCAR, UCLA). There are at least two substantial groups 1.avestigati-ng

   the causes of climatic change (MIT, University of Wisconsin), and
   additional groups investigating global heat engine features that are
   both influential and subject to large variations (Arctic heat ex-
    changes -- McGill, University of Washington, Antarctic heat ex-
    changes -- CSIRO, University of Wisconsin, Equatorial heat exchanges --
    McGill, Florida State, University of Miami).        It would be desirable to
    bring the concerted capabilities of these and other groups to bear
    within a systematic program of climate research utilizing numerical
    experiments based on theoretical ana,ysis and field observation.             Ways
    of furthering this aim should be systematically explored.
         It is clear that the means are presently at hand to support rapid
    progress in observation, understanding, and prediction.           But, what

    about control?
         It must be emphasized that purposeful control of climatic pro-
    cesses will not be possible until a much more adequate climatic
    theory is develoPed.    On the other hand, it is presently possible to
    identify and investigate certain potential techniques for influencing

    climatic processes.
         The example of cloud seeding over the Arctic basin was cited
    earlier and there are many more ways in which heat exchanges might be
    influenced on a large scale, such as influencing the albedo of the




                                                                                                  P00000138488
Case 6:15-cv-01517-AA           Document 381-413        Filed 10/15/18      Page 24 of 28




                                       -23-


  surface or the radiative properties of the atmosphere (Rusin, 1962 -
  Fletcher, 1965 - Budyko, 1962).       Such techniques should be system-
  atically evaluated, and new ones discovered.       In general, such tests
  must be conducted under natural conditions and be designed to trigger
  cumulative effects og natural heat exchanges        Nature sets a limit on
  the rate of such experimentation, as the annual cycle occurs only once
  a year.       It can be anticipated that when rapid experi.mental progress
  becomes urgent this limitation will be severely felt.       Meanwhile, it
  would be wise to inititate a small but systematic program of field
   evaluation of such potential techniques for large scale weather modi-
   f ication.
        Also, it may be noted that an understanding of contemporary and
   future cliraatic changes can hardly be achieved without understanding
   the large climatic changes of the past.      Defining the patterns of these
   changes is a way of observing nature's own       climate control experiments.
   Yet, the collection and systematization of paleoclimatic evidence has
   been both meager and uncoordinated in the U.S.       There is no U.S. insti-
   tutional counterpart to, say, the Main Geophysical observatory in
   Leningrad or the Institute for Geography in Moscow.       There has been

   no coordinated effort comparable to that led by Lamb at the British
   Meteorological Office.  It is not suggested that these institutional'
   efforts be emulated in the U.S., but rather, that the pace of the
   U.S. investigation could be increased by a recognition of the im-
   portance of such work by U.S. funding agencies and by a modest increase

   in the level of support.
         Finally it must be emphasized that management of climatic re-
   sources is a problem shared by all nations.       The global ocean/atmos-
   phere is a single interacting physical system, in which an action                                 .
   anywhere may influence behavior everywhere.       We are rapidly approach-
   ing the time when progress toward learning how to manage global climate
   will be proportional to the purposeful investment of scientific ef-
   forts.   Coordination of these efforts is in everyone's interest.




                                                                                            P00000138489
Case 6:15-cv-01517-AA        Document 381-413        Filed 10/15/18     Page 25 of 28




  Ahlmann, Hans W., 1945: The Organization of Soviet Arctic Research,
    Polarboken, Stockholm,     ,

  Bjerknes, J., 1958: "Related Fluctuations of Trade Winds and Northern
    Climates," Geopfhysicalels11nki, Vol. 6, No. 3-4, pp. 169-177.

   --, 1959:     "The Recent Wanning of the North Atlantic," The Atmosphere
     and_the Sea in_Mot_ion, Rockefeller Institute Press and Oxford University
     Press, pp. 65-73.

  ---, 1960:     "Ocean Temperature and Atmospheric Circulation,"
    B31gt_in, Vol. 1X, No. 3, p. 151.

  ---, 1964:     "Atlantic Air-Sea Interaction," Advances in G             ,
    Vol. 10, Academic Press, New York.

  ----, 1966:    "A Possible Response of the Hadley Circulation to
    Variations of the Heat Supply from the Equatorial Pacific," Tellus,
    Vol. XVII, pp. 820-829.
  ---, 1968:    Atmospheric Teleconnections from the Equatorial Pacific,
    F-3882, The RAND Corporation, Santa Monica, California.

  Borisov, P.M., 1959:    "The Bering Strait Dam," Literaturnaya Gazeta,


  -----, 1967: "Can We Control the Climate of the Arctic?" Priroda,
    Issue 12, pp. 63-73.

  Bristor, C.L., 1968: "Computer Processing of Satellite Cloud Pictures,"
   ESSA Technical Memo NESCTM-3.

  ----, 1967: "Satellite Data Collection," Proc. IBM Symposium,
    Western Research Center, Yorktown, New York.

  Bryson, R.A., 1968:    "All Other Factors Being Constant," Weatherwise,
    Vol. 21, No. 2.
  Budyko, LI., 1962: "Certain Means of climate Modification,"
    Meteorolog11a i Gidrologita, No. 2:3-8.
  ----, 0.A. Drozdov, and M.I. Yudin, 1966: "Influence of Economic
    Activity on Climate," Contemporary Problems of Climatology, Lenidgrad.

 ---, 1967a: "Effect of Volcanic Eruptions on Solar Radiation
  Coming to the Surface of the Earth," Met, i Gid., No. 10.

 ----, 1967b:    "Variations of Climate," Met. 1 Gid., No. 11.




                                                                                        P00000138490
Case 6:15-cv-01517-AA              Document 381-413             Filed 10/15/18      Page 26 of 28




 r nilntulai , L.'.., 1918 "jhe Art if ic tal Production ut Larbon Dioxide
    and itn In!lueme Upon ,urtme leinperature," Meteorol. iag., Vol. /3.

           1961   "Inmperature Plut.tuuttumt und Irends over the f·arth,''
   I.    Roy. Meteorol. ',ot.., Vol. H/, No. 3/1.

 Davitnya, V.I·., l'36S  "lhe Possible Intluent.e of Atmospheric Justi-
  nenu on the Re nsHion of blat.ier N und Wdming or the climate,     lzv.
  Akad. Nauk 5'>' R, No. 2.

  .iirbridge, R.W.     (ed.), 1961     "'.olar Variations, Llimatic Change, and
   Related Geophysical        Problems," Annals _N.Y.   Acad.   Sci., Vol.   95,
   pp.    1   /40.

 l·letcher,     l.o., 1965.    Ihe Heat Budget of the Arcti.c Basin and Its
   Relation to Clinutte, R--444-·PR, The RAND Corporation, Santa Monica,
   Lal i i or n i n.

     --, (ud.), 1966· Proceedings of the Syniposium on the Arctic Heat
   Hudget and Aunospheric Circulation, RM-5233-NbF, The RAND Corporation,
   Santa Monica, California.

 ----- 1968:    The Interaction 01 Variable aea Ice Extent with Global
   cli uite, kW5/93--N5F, fbe RAND Corporation, Santa Monica, California.
   (1orthcomi og) .

 Lavrilin, B.L., 1965. "Numerical lxperiments on the ueneral Circula-
   tion of the Atmosphere," Izv. Atmos. Ocean Phya., Vol. 1, No. 12'

 JPR5, 24512, "Review of Research and Development in Cloud Physics and
   Weather Modification," Sovietyßloc_Research in Leophysica, Astronomy,
   andMacy, no. 83.

 Vraus, L.B., 1954: "Secular Changes in the Rainfall Regime of East
   Australia," Quart. J. Roy. Meteorol. Suc., Vol. BU, pp. 591-6U1.

 ---, 1955a:         "Secular changes in Tropical Rainfall Regimes," Ouart.
   J. Rov. Meteorol. Soc., Vol. 81, PP. 198-210.
 -.·.---, 1955b:     "Secular Changes of East Coast Rainfall Regimes,"
   Quart. J. Roy. Meteorol. Soc., Vol. 81, pp. 430-439.
 -----, 1956: "Secular Changes of the standing Circulation,                  Quart. J.
   Roy. Mateorol. Soc., Vol. 82, PP. 289-300.

 ----, 1959:         "The Evaporation-Precipitation Cycle of the 1rades,"
   lellus, Vol. 11, PP. 147-158 042
 -----, 1963:        "Recent Changes of East Coast Rainfall Regimes,' Ouart.
   J. Roy. Meteorol. Soc., Vol. 89, PP. 145-146.
 Lamb, H.H., 1966a:        The Changiny Climate, London, Methuen.

 -----, and A.I. Johnson, 1966b:          "Secular Variations of the Atmospheric
   Circulation Since 1750," Geophysical Memoir No, 110.




                                                                                                    P00000138491
    Case 6:15-cv-01517-AA                              Document 381-413                    Filed 10/15/18                 Page 27 of 28




     ------ ,   19bbt .     On    (   l.   ElfLt Í L   Vdl § al ÍonH   Al t t±t t ing   t!ie   1 a    )tit

       1966 WMo lechnical Note No. H/, (.eneva.

     -----,     19bbd.     "Climite la the                 19hn's," t.cophys.           J.,    Vol.   l 32,   P.irt   .

     Landsberp,, H.I ., 1961 "Unusual Weather of Innuary 1463,' Monthly
       Weather Review, Vol. 91, No. b, pp. 10/ 108.

     Maxi.mov, I.V., 1954: "5etulaz i·luttuations oí l e Condit ions in the
       Northern Part 01 the Atlantic Otenn,' ¯ltudy Inst..  e nolog,
       Vol. Vllt, Moscow.

     Mitchell, J.M., Jr., 1963.  "un the Worldwide Pattern at secular
       temperature thange," thanges in Liimate, Pro . Rome sylupuulum, UNE5LO.

     Mbiler, F., 1963.                "On the influence of Changta in the LU, Loncentration
        in Air on the Radiati.on Balance of the Earth'a auriace and on the
        Climate, ' J.       Leophys.            Res.,     Val.   68,   No.    13.

     Nàrai.as, J.,    19bba.          "Large'Scale Air-ben                 interactions as Primary Lauaea
        of Fluctuations in Prevailing Weather," Irans. N.Y. Atud. Sci.,
        Vol. 29, pp. 163-191.

     -----, 196B: "Long-Range Weather l·orecasting -- History, lurrent 5tatu
       and Outlook,' Bull. AMS, Vol. 49, No. 5.

     National Academy of Sciences, 1966: "Weather and Llimate Modification
       (2 vols.), Publ. No. 1350, Washington, D.C.

     National Science Foundation, 1965:                           'Weather and Llimate Modification,
      Publ. NSF 66-3.

     Plass, G.N,          1959:        "Carbon Dioxide and Climate," Scientific American
        No, 1.

     Rubinstein, E.S., and L.G. Polozova, 1966: "Contemporary Climatic
      Variations," Hydrometeorological Publishing House, Leningrad.

     Rusin, N.P., and L.A. Flit, 1962:                           Methods of Llimate Control, Moscow.

     Sandstrom, J.W., 1932:  "Uber den Einflosa des L.olfstromes auf das
       Wether," Physic der frelin Atmosphere, Leipzig.                                                                                             .

I    Sawyer, J.S., 1966:                   "Possible Variations of the General Circulation
        of the Atmosphere," World Climate from 8000 BC to 0 BC, Proc.                                            Sym-
        posium Royal Meteorological Society.

     Shishkov, V.A., 1962: "Meridional Transfer of Heat in the Lower
       Troposphere and Anomalies of the Temperature Regime in the Northern
       Part of the Atlantic Ocean," Trudy lnatitute of Oceanologii ANSbSR,                                                                     .
       Vol. 57.




                                                                                                                                          P00000138492
Case 6:15-cv-01517-AA           Document 381-413          Filed 10/15/18       Page 28 of 28




                                      -27-
  Sorkina,   A.I.,   19b5a   "Comparison of   the Rer1*s ul   AtunWr it   t Irco
    lation over the North Atlantic and the North Par 11it,' th e-anolo>.
    Vol. 5, No. 3.

  -----, 1965b:  "Features of Atmospheric i írculation over the Nort).
    Atlantic During the ILY and IC.C," Uceanolog, Vol       o, 9,

  Thompson, P.D., and W.U. Roberts, 1967        "Computing the Weather,
    Christian Science Monitor, August

  Vowinckel, E., and S. Orvig, 1964:      "Radiation Balance of   the Iropo
    sphere and of th'e Earth-Atmosphere System in the Arctic," Publica-
    tions in Meteorology, No. 63, McGill University, Montreal.

  Wexler, H., 1958: "Modifying Weather on a Large scale," scien e,
   Vol. 12d, pp. 1059-1063.

  Willett, H.C., 1953: "Atmospheric and Oceanic Circulation as Fattors
   in Glacial-Interglacial Changes 01 Climate," Climatic Lhange,
    Harvard.

  -----, 1965: "Solar Climatic Relationships in the Light of standard-
    ized Climatic Data," J. Atmos. Sci., Vol. 22, pp. 120-136.

  ----, 1961: 'Solar Climatic Relationships," Annals N.Y. Acad. Sci.,
    Vol. 95, Article 1, pp. 89-106.

  Wyrtki, K., 1966. "Seasonal Variation of Heat Exchange and surface
   Temperature in the North Pacific Ocean," Report 66-3, Hawaii
   Institute of Geophysics, Honolulu, B pp.

  Yudin, M.I., 1966: "The Possibilities for Influencing Large-Scale
    Atmospheric Processes," Contemporary Problems in Climatology,
    Leningrad.

  Zikeev, N.T., and G.A. Doumani, 1967: Weather Modification in the
    Soviet Union 1946-1966, A Selected Annotated Bibliography, Library
    of Congress, Washington, D.C.
                                                                                               042




                                                                                               P00000138493
